Opinion filed March 15, 2012




                                             In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-11-00369-CV
                                        __________

                      CORGILL ENTERPRISES, INC. D/B/A
                      BEE GEE CONSTRUCTION, Appellant

                                               V.

                          PERRY L. BERRYHILL, Appellee



                          On Appeal from the 161st District Court

                                     Ector County, Texas

                               Trial Court Cause No. B-124,295-A


                          MEMORANDUM                  OPINION
       This is an appeal from a final judgment signed on July 6, 2011. Appellant, Corgill
Enterprises, Inc. d/b/a Bee Gee Construction, timely filed a motion for new trial on August 5,
2011. TEX. R. CIV. P. 329b(a). In order to have timely perfected the appeal, appellant was
required to file the notice of appeal on or before October 4, 2011. TEX. R. APP. P. 26.1(a)(1).
Appellant did not file its notice of appeal until December 21, 2011. Accordingly, the notice of
appeal is untimely. We dismiss the appeal.
          A clerk’s record has not been filed in this court. However, the trial court clerk’s office
forwarded a docketing statement setting out the filing dates of the relevant documents along with
a copy of the notice of appeal. When the docketing statement was received in this court, the
clerk of this court wrote the parties on December 27, 2011, informing them that it appeared that
the notice of appeal was untimely. The clerk’s letter requested appellant to provide a written
response on or before January 11, 2012, showing grounds for continuing this appeal. The clerk’s
letter further advised appellant that the appeal may be dismissed absent a reasonable explanation
for the untimely notice of appeal. There has been no response to our letter of December 27,
2011.1
          Absent a timely notice of appeal, a timely motion to extend time, or the proper showing
of compliance with the good-faith requirement of Verburgt v. Dorner, 959 S.W.2d 615 (Tex.
1997), the appellate jurisdiction of this court is not invoked. Appellant has not met any of these
requirements. Therefore, this appeal is dismissed for want of jurisdiction.


                                                                                PER CURIAM

March 15, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




          1
            Additionally, the clerk directed appellant in another letter dated December 27, 2011, to forward the filing fee in this
case on or before January 11, 2012. Appellant has not done so as of the date of this opinion.


                                                                2